Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group II, claims 10-20 with additional new claims 21-29 in the reply filed on 9/7/2022 is acknowledged.
Claim Status
Claims 10-29 are pending.
Claims 1-9 are canceled by Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 16, 18-21 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chih-Teng Liao et al., (US 2018/0033866 A1, hereinafter Liao) in view of Cheng-Hsiung Tsai et al., (US 2016/0379871 A1, hereinafter Tsai).
Regarding claim 10, Liao discloses a method for forming a semiconductor structure, comprising: 
growing a source/drain epitaxial structure (source/drain region 36 by epitaxial growth described in [0024]) over a substrate (semiconductor substrate 20 in Fig. 23); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Liao’s Fig. 23, annotated. 
forming a contact structure (source/drain contact plug 70) over the source/drain epitaxial structure (36); 
forming a first via structure (contact plug 82 and via 88 written as 82/88 hereinafter) over the contact structure (70); 
forming a metal line (metal line 96) electrically connecting to the first via structure (82/88); 
Liao does not expressly disclose conformally depositing a spacer layer over a sidewall and a top surface of the metal line (of 96); filling a dielectric material over and surrounding the spacer layer; forming an opening in the dielectric material to expose the spacer layer; enlarging the opening to expose the metal line; and filling a conductive material in the opening.  
However, in the same semiconductor device manufacturing field of endeavor, Tsai discloses conformally depositing an etch stop layer 108 (spacer layer), conformal deposition described in [0028], over a sidewall and a top surface of a conductive line 106A (metal line) in Fig. 6, the 106A can be coupled to source, drain contacts described in [0016]; filling a dielectric layer 110 over and surrounding the etch stop layer 108 (spacer layer) in Fig. 7; forming an via hole 111 in the dielectric layer 110 to expose the etch stop layer 108 (spacer layer) in Fig. 8 while etching through the dielectric layer 110; enlarging the via hole 111 to expose the conductive line 106A (metal line) while etching through the etch stop layer 108 (spacer layer); and filling a conductive material of via 112A in the via hole 111 in Fig. 9. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Tsai’s Fig. 8, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Tsai’s etch stop layer and via over Liao’s conductive line to make more layers of interconnection while preventing defects and reliability issues associated with certain conductive line over multilayer interconnect structures described in [0032] by Tsai.
Regarding claim 16, Liao discloses a method for forming a semiconductor structure, comprising: 
forming a fin structure (fin 20A in Fig. 23) over a substrate (semiconductor substrate 20);  
growing a source/drain epitaxial structure (source/drain region 36 by epitaxial growth described in [0024]) over the fin structure (20A); 
forming a contact structure (source/drain contact plug 70) over the source/drain epitaxial structure (36); 
forming an inter-layer dielectric (ILD) structure (ILD 78 and dielectric layer 86) over the contact structure (70) and a gate structure (gate stack 52 including interfacial dielectric layer 54, high-k gate dielectric 56 and gate electrode 58 described in [0031]);
forming a first via structure (contact plug 82 and via 88 written as 82/88 hereinafter) in the ILD structure (78/86) over the contact structure (70); 
forming a metal line (metal line 96) over the first via structure (82/88) and the ILD structure (78/86); 
Liao does not expressly disclose depositing a spacer layer covering the metal line (96) and a top surface of the ILD structure (of 78/86); depositing a dielectric layer over and between the metal line (96); etching the dielectric layer to form an opening exposing the spacer layer; etching through the spacer layer from the opening to expose the metal line; forming a second via structure in the opening.  
However, in the same semiconductor device manufacturing field of endeavor, Tsai discloses depositing an etch stop layer 108 (spacer layer) covering a conductive line 106A/B (metal line) and a top surface of a dielectric layer 104 (ILD structure) in Fig. 6; depositing a dielectric layer 110 over and between the conductive line 106A/B in Fig. 7; etching the dielectric layer 110 described in [0031] to form a via hole 111 exposing the etch stop layer 108 (spacer layer) in Fig. 8; etching through the etch stop layer 108 (spacer layer) from the via hole 111 to expose the conductive line 106A/B (metal line); forming a via 112A in the via hole 111 in Fig. 9. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Tsai’s etch stop layer and via over Liao’s conductive line to make more layers of interconnection while preventing defects and reliability issues associated with certain conductive line over multilayer interconnect structures described in [0032] by Tsai.
Regarding claim 18, Liao modified by Tsai discloses the method for forming the semiconductor structure as claimed in claim 16, 
wherein a projection of a bottom surface of the second via structure (a projection of a bottom surface of the Tsai’s 112A in Fig. 9) is within a range of a projection of the spacer layer (a projection of the Tsai’s 108) in a top view.  
Regarding claim 19, Liao modified by Tsai discloses the method for forming the semiconductor structure as claimed in claim 16, 
wherein the spacer layer (the Tsai’s 108) comprises SiN, SiC, or a combination thereof (SiN, SiCN described in Tsai’s [0028]).  
Regarding claim 20, Liao modified by Tsai discloses the method for forming the semiconductor structure as claimed in claim 16, 
wherein a center of the opening (a center of the Tsai’s via hole 111A in Fig. 8A) is shifted from a center of the metal line (a center of the Tsai’s 106A) in a top view.
Regarding claim 21, Liao discloses a method for forming a semiconductor structure, comprising: 
forming a gate structure (gate stack 52 including interfacial dielectric layer 54, high-k gate dielectric 56 and gate electrode 58 described in [0031]) over a substrate (semiconductor substrate 20 in Fig. 23); 
forming a source/drain epitaxial structure (source/drain region 36 by epitaxial growth described in [0024]) on opposite sides of the gate structure (of 52); 
forming a contact structure (source/drain contact plug 70) over the source/drain epitaxial structure (36); 
forming a first via structure (contact plug 82 and via 88 written as 82/88 hereinafter) over the contact structure (70); 
forming a metal line (metal line 96) electrically connecting to the first via structure (82/88); 
Liao does not expressly disclose forming a spacer layer over a sidewall and over a portion of a top surface of the metal line (of 96); and forming a second via structure over the metal line (96) through the spacer layer.  
However, in the same semiconductor device manufacturing field of endeavor, Tsai discloses conformally forming an etch stop layer 108 (spacer layer), conformal deposition described in [0028], over a sidewall and over a portion of a top surface of a conductive line 106A (metal line) in Fig. 6; and forming a via 112A over the conductive line 106A (metal line) through the etch stop layer 108 (spacer layer) in Fig. 9. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Tsai’s etch stop layer and via over Liao’s conductive line to make more layers of interconnection while preventing defects and reliability issues associated with certain conductive line over multilayer interconnect structures described in [0032] by Tsai.
Regarding claim 27, Liao modified by Tsai discloses the method for forming the semiconductor structure as claimed in claim 21, 
wherein a portion of the second via structure (a portion of the Tsai’s 112A in Fig. 9) is surrounded by the spacer layer (Tsai’s 108).  
Regarding claim 28, Liao modified by Tsai discloses the method for forming the semiconductor structure as claimed in claim 21, 
wherein the spacer layer (Tsai’s 108) over the metal line (Tsai’s 106A) surrounding a bottom portion of the second via structure (a bottom portion of the Tsai’s 112A in Fig. 9) has a flat top surface (a flat top surface of Tsai’s 108).  
Regarding claim 29, Liao modified by Tsai discloses the method for forming the semiconductor structure as claimed in claim 21, 
wherein a sidewall of the second via structure (a sidewall of the Tsai’s 112A in Fig. 9) is substantially aligned with a sidewall of the spacer layer (a sidewall of the Tsai’s 108).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chih-Teng Liao et al., (US 2018/0033866 A1, hereinafter Liao) in view of Cheng-Hsiung Tsai et al., (US 2016/0379871 A1, hereinafter Tsai) and in further view of He Ren et al., (US 2022/0285212 A1, hereinafter Ren).
Regarding claim 15, Liao modified by Tsai discloses the method for forming the semiconductor structure as claimed in claim 10, 
Liao modified by Tsai does not expressly disclose wherein the metal line (Tsai’s 106A in Fig 7) is formed and the spacer layer (Tsai’s 108) is deposited by a single tool. 
However, Tsai disclose a metal conductive layer (such as conductive line 106A) can be deposited by CVD technique described in [0026] and the etch stop layer 108 can be deposited by ALD technique described in [0028]. In the same semiconductor device manufacturing field of endeavor, Ren discloses the CVD deposition and ALD depositon can be made within a single cluster tool described in [0027]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the depositions of the Tsai’s metal line and the etch stop layer in the single cluster tool to simply manufacturing tools and reduce manufacturing cost. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chih-Teng Liao et al., (US 2018/0033866 A1, hereinafter Liao) in view of Cheng-Hsiung Tsai et al., (US 2016/0379871 A1, hereinafter Tsai) and in further view of Junjing Bao et al., (US 2022/0262723 A1, hereinafter Bao).
Regarding claim 17, Liao modified by Tsai discloses the method for forming the semiconductor structure as claimed in claim 16, 
Liao modified by Tsai does not expressly disclose further comprising: depositing a glue layer between the first via structure (Liao’s 82/88) and the metal line (Liao’s 96).  
However, in the same semiconductor device manufacturing field of endeavor, Bao discloses an adhesion layer 224 (glue layer) is deposited between a via 218 and a metal line 210 in Fig. 2A. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

			Bao’s Fig. 2A, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a Bao’s adhesion layer between Liao’s via and metal line to have better adhesion between the via and the metal line. 

Allowable Subject Matter
Claims 11-14 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 10 or base claim 21, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 11, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method for forming the semiconductor structure as claimed in claim 10, “further comprising forming a hard mask layer between the metal line and the spacer layer” as recited in claim 11, in combination with the remaining features of base claim 10.
Regarding claim 12-14, as this inherit the allowable subject matter from claim 11.
Regarding claim 22, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method for forming the semiconductor structure as claimed in claim 21, “further comprising: forming a hard mask layer over the metal line, wherein the second via structure is in contact with the metal line through the hard mask layer” as recited in claim 22, in combination with the remaining features of base claim 21.
Regarding claim 23-26, as this inherit the allowable subject matter from claim 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898